Citation Nr: 0315975	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  94-06 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  The propriety of the initial 10 percent rating assigned 
for the service-connected burn scars on the right leg.

2.  The propriety of the initial 10 percent rating assigned 
for the service-connected burn scars on the left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from January 1966 to January 
1968.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision by 
the RO.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting in Washington, DC in 
June 1998.  

The case was remanded by the Board to the RO in August 1998 
for additional development of the record.  

It was noted at that time that, during the recent hearing, 
the veteran had presented testimony concerning claims of 
service connection for a right ankle condition and a 
psychiatric disorder on a secondary basis.  These matters 
were referred back to the RO for appropriate action.  

In an August 2002 rating decision, the RO granted service 
connection and assigned separate 10 percent ratings for a 
disability manifested by a soft tissue contracture of the 
right ankle and for a disability manifested by an adjustment 
disorder with depressed mood, effective on June 17, 1998.  




FINDINGS OF FACT

1.  The service-connected scarring on the left leg (other 
than in the ankle region) and right leg is not shown to have 
been worse than that due to second degree burns; the scarring 
(with the exception of the separately rated soft tissue 
contracture of the right ankle) is not shown to be more than 
superficial or otherwise to affect functioning of the legs.  

2.  The service-connected superficial scar of the left lower 
leg in the ankle region is shown to be tender and painful on 
objective demonstration.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability 
rating higher than 10 percent for the service-connected burn 
scars, right leg, have not been met. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.3, 4.7, 4.118 including Diagnostic Codes 7801, 7802, 
7804 (2002); 38 C.F.R. § 4.118 including Diagnostic Codes 
7801, 7802, 7804, as amended by 67 Fed. Reg. 49590-49599 
(July 31, 2002).  

2.  The criteria for the assignment of an initial disability 
rating higher than 10 percent for the service-connected burn 
scars, left leg (other than in the ankle region) have not 
been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.118 
including Diagnostic Codes 7801, 7802, 7804 (2002); 38 C.F.R. 
§ 4.118 including Diagnostic Codes 7801, 7802, 7804, as 
amended by 67 Fed. Reg. 49590-49599 (July 31, 2002).  

3.  The criteria for the assignment of a separate initial 10 
percent rating for the service-connected scar of the left 
lower leg in the ankle region have been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.3, 4.7, 4.118 including Diagnostic Codes 
7801, 7802, 7804 (2002); 38 C.F.R. § 4.118 including 
Diagnostic Codes 7801, 7802, 7804, as amended by 67 Fed. Reg. 
49590-49599 (July 31, 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

Historically, the service medical records show that, in June 
1966, the veteran suffered first and second degree burns to 
both of his legs and his right arm.  

The veteran was afforded VA examinations in July and August 
1993 in conjunction with his original claim of service 
connection.  

At that time, the veteran complained of having pain, itching, 
burning, soreness and sensitivities of both legs from burns 
sustained during a tank explosion during service.  No skin 
grafting was done at the time of the accident, and the 
veteran recalled that the burns were those of first and 
second degrees.  The veteran stated that the scars got 
irritated in the warmer weather and were of cosmetic concern.  

On inspection of the lower extremities during the July 1993 
examination, there was slight hyperpigmentation noted on the 
medial aspect of both thighs, as well as the medial aspect of 
both lower legs extending slightly over to the lateral aspect 
of the right lower leg.  The hyperpigmented areas were not in 
the region of the previous burns.  

The areas of the scarring were not totally atrophic, in that 
there was some hair growth in the scar tissue and some normal 
appearing skin.  The area of hyperpigmentation was not 
terribly atrophic or an area of potential breakdown.  

The impression was that of residual hyperpigmentation 
secondary to a burn injury suffered in 1968 involving both 
lower extremities.  There was no contracture of the region of 
the knee or of the ankle.  The examiner indicated that the 
functional ability of both legs should be normal.  

The examination associated with the August 1993 evaluation 
noted multiple ill-defined widespread areas of scarring 
located on both the leg and the thighs.  Some of the scars 
were hyperpigmented.  There were difficult to measure because 
they were so irregular and covered a large area of both lower 
extremities.  The impression was that of multiple scars 
secondary to burn injury on both lower extremities.  

In a September 1993 rating decision the RO granted service 
connection for burn scars on the leg and assigned a 10 
percent rating, effective on November 27, 1992.  The veteran 
timely appealed from that determination.  

The veteran was afforded another VA examination of the skin 
in August 1996.  At this examination, in contrast to the 
previous examinations in 1993, the veteran reported being 
told at the time of the injury that he had suffered third 
degree burns.  The veteran reported that the resulting scars 
were a cosmetic concern, tender and friable.  The veteran 
reported that he was unable to wear boots because of 
irritation of the scars.  

An examination of the scars revealed that 60 percent of the 
right anterior thigh was involved (325 cm2); 25 percent of 
the right leg was involved (100 cm2); 50 percent of the left 
anterior thigh was involved (300 cm2); 30 percent of the 
anterior left leg was involved (100 cm2); 50 percent of the 
left posterior leg was involved (200 cm2); 25 percent of the 
left posterior leg was involved (100 cm2), 25 percent of the 
right posterior thigh was involved (175 cm2); and 0 percent 
of the right posterior leg was involved (0 cm2).  The total 
was that of 1300 cm2.  

The diagnosis in connection with the VA examination was that 
of multiple burn scars.  

Thereafter, in a November 1996 rating decision, the RO 
determined that separate ratings were warranted for each leg 
and assigned an initial 10 percent rating for each leg, 
effective on November 27, 1992.  The veteran continued his 
appeal.  

In December 1996, the veteran was afforded additional VA 
examinations.  At the examination for joints, the veteran 
indicated that he was eventually discharged from the military 
because he was unable to wear boots because of where the 
burns extended to his lower legs.  

The veteran indicated that his legs gave him problems in the 
summer with discomfort in hot and sweaty weather.  In the 
winter, his skin was dry.  The veteran also reported that 
touching, especially in the area of his ankle, caused 
significant discomfort.  

On examination, there was superficial hyperpigmentation of 
both legs.  On the right leg, it was primarily in the 
anterior and medial region extending down to the boot tops.  
There were several hypopigmented patches approximately 1 cm 
in size on the anterior shin on the right lower leg.  

On the left leg, the hyperpigmentation was primarily on the 
medial posterior portion of the leg and again extended down 
to the ankles and cut off sharply at the boot top.  He clamed 
having hyperesthesia around the ankles where the lower end of 
the burn marks were, but did not appear to react abnormally 
on touch at the time of the examination.  There was no 
restriction of motion at the ankles or restriction of motion 
at the knees by the very superficial scars.  

The diagnosis was that of remote superficial burn to both 
lower extremities with no restriction of motion of any 
joints, and with a subjective complaint of hyperesthesia in 
the region of his lower legs.  

At the examination of the skin, the veteran reported that the 
skin in the area of the scars was soft and that it broke open 
easily.  It was tender and very dry in the winter.  

On examination, a 33 x 64 cm hyperpigmented patch of the 
right thigh and lower leg also involving the posterior thigh, 
a 5 x 0.5 cm hypopigmented scar on the patch secondary to an 
erosion of the skin, a 50 x 30 cm hyperpigmented patch of the 
left thigh and left lower leg also involving the left 
posterior thigh.  

Also, 9 x 6 cm and 10 x 6 cm hyperpigmented patches of the 
inner ankles, very tender when palpated and spontaneously.  

The diagnosis is that of scars, as described, very tender on 
the medial ankles; and scars of the medial ankle very painful 
when palpated and spontaneously.  

At his personal hearing in June 1998, the veteran testified 
before the undersigned Veterans Law Judge that he believed 
his leg burns were third degree.  The veteran testified that 
the scars were tender and painful.  He indicated that he had 
swelling in the right ankle.  The veteran testified that he 
was unable to wear boots because they caused too much 
discomfort and irritation.  

Also, the veteran reported that the cream prescribed by the 
VA facilities did not help the tenderness or the dryness.  He 
testified that the scars caused him discomfort on a daily 
basis and that he noticed that he had been having a lot of 
functional impairment over the previous six months to a year.  

Based on the veteran's assertions that he had recent 
increased functional impairment, the Board remanded the case 
back to the RO for further development of the record, to 
include additional VA examinations.  

The first of three subsequent examinations was held in March 
1999.  The examiner reviewed the veteran's claims file and 
specifically noted that there was no mention of third degree 
burns in the service medical records.  

Although the veteran noted that the burn scars did not 
interfere with his job, he did complain of having ankle 
swelling at night.  The veteran also complained that his skin 
was dry in the winter and flaky and that, in the summer, 
particularly in hot weather, it was irritable.  He could not 
tolerate friction from clothes or touching from his wife.  He 
could not wear shorts outdoors because the heat from the sun 
bothered his skin.  He could not play outdoors with his kids.  
He could not wear boots because of the friction.  He also 
stated that his skin tore easily with any trauma.  He 
believed his condition was getting worse.  

An examination revealed a 65 x 34 cm hyperpigmented patch 
involving the right anterior thigh, medial thigh and lower 
knee that was not tender to touch, but irritable with hot 
weather.  There was a 10 x 6 cm hyperpigmented patch of the 
right anterior lower leg that was tender to touch and 
spontaneously.  There was a 5.5 and 1.3 cm hypopigmented scar 
of the right anterior lower leg secondary to healed erosions 
that was not painful to touch.  

There was noted to be a 50 x 30 cm hyperpigmented patch of 
the left anterior medial thigh, left lower leg that was not 
tender to touch, but was tender with heat.  There was a 9 x 6 
cm hyperpigmented patch of the left anterior lower leg that 
was tender to touch and spontaneously.  There was no evidence 
of ankle swelling or varicosities and there was full range of 
motion of the ankles and the knees.  There was no evidence of 
scarring of the right arm at that time.  

The diagnosis was that of scars as described secondary to 
first and second-degree burns in June 1966 with residual 
hyperpigmentation, skin fragility, hyperesthesia and pain on 
palpation of ankles.  There was no evidence of weakness, 
fatigability, incoordination or limitation in range of motion 
of the joints.  

Subsequent to the issuance of a November 2001 letter to the 
veteran explaining the VCAA and its implications, the veteran 
was afforded another VA examination in December 2001.  

The veteran reported that the skin of his legs was very 
tender, hot and tingling.  He could not tolerate sun exposure 
or seawater.   In the winter, he got dry and scaly and he 
could not wear boots.  He needed to keep his skin lubricated 
at all times, as it felt tense at times.  It interfered with 
seating and as a young man, the veteran could not take his 
kids to the beach, wear shorts, swim, play football or other 
types of games because his skin tore so easily.  

On examination of the burn scars, there was note be a 15 x 35 
cm hyperpigmented atrophic patch hof the left medial and 
posterior thigh and lower leg with a 5 x 5 cm hyperpigmented 
atrophic patch of the left ankle.  There was also a 21 x 30 
cm hyperpigmented atrophic scaly patch of the right medial 
and posterior aspect of the right lower leg and thigh with a 
5 x 5 cm hyperpigmented atrophic scaly path of the right 
ankle, not painful to touch.  

There were scattered .5 x 2 cm hyperpigmented scars of the 
anterior lower leg secondary to previous tears in the skin.  
The diagnosis was that of scars from second-degree burns of 
the legs and lower legs as described.  

In an August 2002 rating decision, the RO granted service 
connection for soft tissue contracture of the right ankle and 
assigned a 10 percent evaluation.  

Finally, the veteran was again reexamined in September 2002.  
The examiner reported that there was no change since the 
December 2001 examination.  There was no objective evidence 
of pain to touch on any of the scars or swelling.  There was 
no evidence of erosion or excoriation, but the veteran 
admitted to scratching the scars at times, followed by 
excoriation.  There was no objective evidence of functional 
loss or weakness, no incoordination or pain in movement of a 
joint, and there was no objective pain.  

In a March 2003 Supplemental Statement of the Case, the RO 
notified the veteran of the recent change in regulations 
affecting the ratings for disabilities of the skin.  The case 
was thereafter returned to the Board.  


II.  Legal Analysis

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, informed him 
of the evidence needed to support his claim.  VA has met its 
duty to inform the appellant.  

The Board concludes that the discussions in the RO's 
decision, Statement of the Case and Supplemental Statement of 
the Case informed the veteran of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to reopen the claims, to provide notice of the 
veteran's responsibility to provide evidence, and to provide 
notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  He was advised of 
the evidence necessary to substantiate his claim.  

In this regard, the Board notes that, by virtue of a November 
2001 letter issued during the pendency of the appeal, the 
veteran and his representative have been advised of the law 
and regulations governing his claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  

Furthermore, the veteran underwent several VA examinations in 
conjunction with this appeal in August 1996, December 1996, 
March 1999, December 2001 and September 2002.  Hence, the 
claim is ready to be considered on the merits.  

Hence, a remand for the RO to address the VCAA again would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1 and 4.2 (2002).  

Since the veteran appealed the initial ratings assigned for 
these burn scars, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the ratings may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work,  38 
C.F.R. § 4.2 (2002), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2002).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2002).  

The veteran's service-connected burn scars are evaluated 
under Diagnostic Code 7802 (2002).  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including, effective on August 30, 2002, the 
rating criteria for evaluating skin disorders, such as scars.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
must apply the regulatory version that is more favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

Therefore, the Board must evaluate the veteran's claims under 
both the old criteria in the Schedule for Rating Disabilities 
and the current regulations in order to ascertain which 
version is most favorable to his claims, if indeed one is 
more favorable than the other.  

In a recent opinion, however, VA's Office of General Counsel 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change. The Board can apply 
only the prior regulation to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  See VAOPGCPREC 3-00.  

In a March 2003 Supplemental Statement of the Case, the RO 
considered the new regulations, and the new rating criteria 
were provided to the veteran and his representative.  
Therefore, there is no prejudice to the veteran by this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Initially, the veteran's burn scars were evaluated under 
Diagnostic Code 7802 for scars resulting from second-degree 
burns.  The veteran and his representative have argued that 
the veteran's scars should be considered under Diagnostic 
Code 7804 for tender and painful superficial scars.  

The Board will consider whether higher ratings can be granted 
under all Diagnostic Codes that may be pertinent to the 
veteran's disability.  

Under the old rating criteria, Diagnostic Code 7802 provided 
a 10 percent rating for scars from second-degree burns where 
the affected area(s) approximated one square foot.  38 C.F.R. 
§ 4.118 (2002).  Ratings for widely separated areas, such as 
two or more extremities, were to be rated separately.  NOTE 
to Diagnostic Code 7801 (2002).  

Under the new rating criteria, Diagnostic Code 7802 provides 
a 10 percent rating for scars, other than on the head, face, 
or neck, that are superficial and that do not cause limited 
motion and have area(s) of 144 square inches (929 square 
centimeters) or greater.  Scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with § 4.25.  Id.  

A superficial scar is one not associated with underlying soft 
tissue damage.  Id.  Therefore, since 10 percent is the 
highest rating provided under Diagnostic Code 7802 under 
either the old or new rating criteria, a higher rating would 
be not for application in this case.  

The Board notes the burn scars on the veteran's legs have 
been rated separately as instructed by the Rating Schedule.  

A higher rating cannot be assigned under Diagnostic Code 7804 
for the same scar because 10 percent is the rating available 
for tender and painful superficial scars under both the old 
and the new rating criteria and the veteran is already in 
receipt of that rating for the service-connected burn scars 
on each leg.  

Consequently, certain coexisting diseases or symptoms in this 
area, do not lend themselves to distinct and separate 
disability ratings without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14 (2002).  

The principle relating to pyramiding proclaims that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  Both the use of manifestations not resulting 
from service connected disease or injury in establishing the 
service connected rating, and the rating of the same 
manifestation under different diagnoses, is to be avoided.  
Id.  The evaluation of the same disability or same 
manifestations under the various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2002).  

Nonetheless, the Board finds that given the extensive surface 
area of the veteran's legs involved with the service-
connected scars, and given that the symptoms are different 
based on different part of the affected areas, an initial 10 
percent rating is warranted for the scar on the left lower 
leg in the ankle region that is shown to be tender and 
painful on objective demonstration.  

As indicated, the medical evidence of record provides no 
basis for the assignment of a rating higher than 10 percent 
for the other scarring of the left leg above the ankle 
region.  

Diagnostic Code 7800 does not apply to the veteran's service- 
connected scars, since his scarring is located on the legs.  
Diagnostic Code 7803 provides a maximum 10 percent disability 
rating, under both the old and new rating criteria, for 
superficial, unstable scars.  

The old version of Diagnostic Code 7801 does not apply 
because the veteran did not incur third-degree burns during 
service.  The new version of Diagnostic Code 7801 provides 
ratings for scars, other than on the head, face, or neck, 
that are deep or that cause limited motion.  A deep scar is 
one associated with underlying soft tissue damage.  

However, the veteran's service-connected scars on his legs 
have been medically classified as superficial (i.e., not 
deep) and, as noted in the examination reports, there is no 
persuasive evidence that the scars cause limited function, 
other than that involving the right ankle area.  

Under both the old and new versions of Diagnostic Code 7805, 
other scars are rated on limitation of function of the 
affected part.  There is no indication in the record that the 
scars on the veteran's legs, other than the right ankle, have 
affected his functioning in any manner.  There are no 
deformities of either leg, and range of motion is normal.  

The veteran's current complaints certainly do not provide a 
basis for assigning ratings higher than 10 percent for the 
scarring of either leg, when not considering the ankle areas.  
In this regard, the Board notes that an August 2002 rating 
decision awarded a separate grant of service connection with 
a 10 percent rating assigned for soft tissue contracture of 
the right ankle as secondary to the service-connected burn 
scars of the right leg.  

In sum, the Diagnostic Codes pertaining to scars cannot be 
favorably applied to the veteran's service-connected 
disorders in this case.  However, a separate 10 percent 
rating is warranted for the painful and tender scar of the 
left lower leg in the ankle region.  

The regulations establish disability ratings that are 
intended to compensate a veteran for average impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  The veteran has symptomatology 
indicative of, at most, superficial, painful scars.  

Although the Board sympathizes with the veteran's complaints, 
the Board is constrained to abide by the VA regulations in 
rating the service-connected disability.  The maximum 
disability rating for second-degree burn scars, as well as 
for painful scars, is 10 percent for each separately rated 
scar, and this evaluation encompasses the level of 
compensation for persistent symptoms due to the scarring, as 
described by the veteran.  



ORDER

An increased rating higher than 10 percent for the service-
connected burn scars, right leg is denied.  

An increased rating higher than 10 percent for the service-
connected burn scars, left leg (other than in the ankle 
region) is denied.  

A separate 10 percent rating for the service-connected scar 
of the left lower leg in the ankle region is granted, subject 
to the regulation controlling payment of VA monetary 
benefits.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

